PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/236,861
Filing Date: 31 Dec 2018
Appellant(s): Zhou et al.



__________________
Darren Smith
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/01/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/20/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 2, 4-7, 9; 10, 11, 13-16, 18; 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US-6,285,768).
Regarding claim 10, Ikeda discloses an apparatus (see Figs. 1 and 2), comprising: an audio controller configured to perform steps comprising: receiving a first input signal for reproduction through a transducer (1); receiving a second input signal from a reference microphone or an error microphone (2 or 6); and updating an algorithm of an adaptive filter (4) based, at least in part, on the first input signal, the second input signal, and a feedback signal that is based on an output of the adaptive filter by lines 39-48 discloses that signal-to-noise power ratio estimate circuit 10 receives signal from input speech terminal 1 as well as the reference noise signal from the reference terminal 2, and provide a signal-to-noise power ratio SNR1 (see Fig. 2) being calculated as a ratio of the speech signal y(k) and noise signal x(k), and to update an algorithm of an adapter filter 12 and 4 as shown in Fig. 1.  Ikeda in Col. 1, lines 47-55 discloses speech input terminal 1 and reference terminal 2 for the ANC unit are having microphones for detecting "background noise" that is clearly can be considered as "disturbance".  The “signal-to-noise power ratio” as discussed above by Ikeda therefore met the broadly claimed "signal-to-disturbance ratio" (SDR)).  
However, Ikeda does not disclose the disturbance comprises at least one of ambient tone, howling, wind or scratch noise.
Ikeda discloses the apparatus that is a noise cancelling unit having input pick up microphones for detecting background noise in terminal 1 and terminal 2 (see col. 1, lines 47-55), Ikeda does not exclude any kind of noise or disturbance can be picked up by the microphones at terminal 1 and terminal 2.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made that the background noise being picked up by terminal 1 and terminal 2 of Ikeda could have been any kind of noise including but not limited to ambient tone, howling, wind or scratch noise since these kinds of noises are just well known background noises that can occur anywhere anytime and the operation principle of Ikeda is still the same and the device of Ikeda can still operate effectively, including at least one of ambient tone, 
Regarding claim 11, see step size output circuit 19, or col. 2, lines 10-16.
Regarding claims 13 and 14, see Figs. 1 and 2, where the signal to noise power ratio estimated circuit 10, 22 is controlling the step size, and col. 10, lines 37-56.
Regarding claim 15, see col. 8, lines 42-54, 
Regarding claim 16, the step of updating the algorithm of the adaptive filter 4 is generally comprises processing in the frequency domain.
Regarding claim 18, see element 5 disclosed by Ikeda that generating an output signal for output to the transducer comprising a combination of the first input signal and the adaptive noise cancellation (ANC) signal.

Method claims 1, 2, 4-7 and 9 are rejected for the same reasoning as set forth for the rejection of apparatus claims 10, 11, 13-16, 18; since the apparatus claims perform the same functions as the method claims.  
Regarding claims 19 and 20, a computer program product including non-transitory CRM comprising instructions is generally used when executed by a process to perform ANC circuit operation of the ANC apparatus of claims 10, 14 and 15, and claims 19 and 20 are rejected for the same reasoning as set forth for the rejection of apparatus claims 10, 14 and 15.


Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Ayrapetian et al (US-9,036,816, hereinafter, Ayrapetian).

Ayrapetian discloses an acoustic echo cancellation apparatus (see Fig. 3) that utilize a frequency bin for controlling step size for the acoustic echo cancellation apparatus to benefit rate of adaption in different situations for improving the adaptive filter control (see col. 1, line 64-col. 2, line 13).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the signal to noise power ratio estimated circuit or SDR circuit of Ikeda, with frequency bin for estimate the signal to noise power ratio or SDR for the adaptive filter, as taught by Ayrapetian, in order to have to provide benefit to the rate of adaption in different situations for the signal to noise power ratio for improving the adaptive filter control.

Allowable Subject Matter
Claims 3 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


(2) Response to Argument
Appellant's arguments filed 03/01/2021 have been fully considered but they are not persuasive:

The Examiner respectively disagreed. 
Ikeda disclosed in Col. 5, lines 39-48 that signal-to-noise power ratio estimate circuit 10 receives signal from input speech terminal 1 as well as the reference noise signal from the reference terminal 2, and provide a signal-to-noise power ratio SNR1 (see Fig. 2) being calculated as a ratio of the speech signal y(k) and noise signal x(k), and to update an algorithm of an adapter filter 12 and 4 as shown in Fig. 1. Ikeda in Col. 1, lines 47-55 discloses speech input terminal 1 and reference terminal 2 for the ANC unit are having microphones for detecting "background noise" that is clearly can be considered as "disturbance".  The “signal-to-noise power ratio” as discussed above by Ikeda therefore met the broadly claimed "signal-to-disturbance ratio" (SDR).
Although Ikeda does not explicitly disclose the disturbance comprises “at least one of ambient tone, howling, wind or scratch noise”.  However, Ikeda discloses the apparatus that is a noise cancelling unit having input pick up microphones for detecting background noise in terminal 1 and terminal 2 (see col. 1, lines 47-55), Ikeda does not exclude any kind of noise or disturbance can be picked up by the microphones at terminal 1 and terminal 2.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made that the background noise being picked up by terminal 1 and terminal 2 of Ikeda could have been any kind of 

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the signal-to-disturbance ratio SDR as argued in lines 9-20 on page 7 of the Appeal Brief that including specific function as argued) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As these are the totality of arguments presented, and they have been found unpersuasive, the existing non-final rejection of 10/02/2020 is deemed appropriate.


For the above reasons, it is believed that the rejections should be sustained.






/XU MEI/Primary Examiner, Art Unit 2654                                                                                                                                                                                                        
Conferees:
/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654                                                                                                                                                                                                        
/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.